Jordan, Judge.
The judgment of this court (White v. State of Ga., 105 Ga. App. 616, 125 SE2d 239), affirming the judgment of the superior court adjudging the defendant in contempt of court, having been reversed by the Supreme Court of Georgia on certiorari (White v. State of Ga., 218 Ga. 290, 127 SE2d 668), the said judgment of this court is vacated and the judgment of the superior court is reversed in accordance with the judgment of the Supreme Court.

Judgment reversed.


All the Judges concur.